Citation Nr: 1532421	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO. 07-25 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for ruptured eardrums.

3. Entitlement to service connection for a neck condition.

4. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for bilateral hearing loss.

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Id. at 86. This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation. Id. Here, the Veteran was clearly seeking service connection for the injuries to his ears and the caption has been modified accordingly.

The issues of service connection for ruptured eardrums, service connection for a neck condition, and service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by a letter sent to the Veteran in August 2005, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter did not explain how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). However, the instant decision denies service connection, and no disability rating or effective date will be assigned. Accordingly, any absence of Dingess notice is moot. Therefore, no further development is required regarding the duty to notify. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs), and VA treatment records have been associated with the claims file, as well as his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the bilateral hearing loss claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was initially afforded a VA examination on this claim in September 2007 and then again in May 2011. The VA opinions, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, are adequate to decide the bilateral hearing loss claim herein.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his bilateral hearing loss claim. 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree within one year of separation from active duty service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for bilateral hearing loss. However, the preponderance of the evidence of record demonstrates that the Veteran's current hearing loss did not manifest during, or as a result of, active military service. As such, service connection cannot be established. 

The Veteran's STRs fail to reflect that he suffered from impaired hearing. According to the Veteran's December 1966 enlistment report of medical examination (RME), pure tone thresholds, in decibels (dB), were as follows:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
15
0
NA
5
LEFT
10
5
NA
5

Converting those results to the current system (and the system in effect at the time of the Veteran's separation RME) yields the following table:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
25
10
NA
10
LEFT
20
15
NA
10

Subsequent service treatment records reflect no complaint of hearing loss. The Veteran was then afforded an additional audiometric evaluation during his November 1970 separation RME. Pure tone thresholds, in dB, were as follows:

 
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
0
10
15
15
LEFT
0
0
0
0

The evidence reflects an improvement in the Veteran's pure tone thresholds during his active military service. The Veteran also denied having, or ever having had, hearing loss in his report of medical history associated with his November 1970 separation examination. As such, the preponderance of the evidence of record demonstrates that the Veteran did not suffer from a chronic hearing loss disability at the time of his separation from active duty. 

Likewise, post-service medical records also fail to reflect that the Veteran suffers from a current hearing loss disability that manifested during, or as a result of, active military service. The first evidence of hearing loss of record is the Veteran's June 2005 claim. This is nearly 34 years after the Veteran's separation from active duty. Thus, this lengthy time between service separation and diagnosis does not tend to support a finding of in-service onset. See Maxson v. West, 12 Vet. App. 453, 459 (1999). Moreover, the Veteran made no mention of any hearing loss in his March 2002 claim

The Veteran was also afforded a VA examination in September 2007. On the authorized audiological evaluation, pure tone thresholds, in dB, were as follows:

 
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
55
50
45
40
LEFT
50
45
50
50

Additionally speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 in the left ear. For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 CFR § 3.385 (2014). Therefore, the evidence of record clearly reflects that the Veteran has a current hearing loss disability. 

The Veteran reported military noise exposure from working on aircraft engines and equipment on the flight line. The Veteran reported occupational noise exposure to working as a carpenter, but while wearing hearing protection. The Veteran denied any recreational noise exposure. The examiner concluded that the Veteran's tinnitus and hearing loss had the same cause but then, without explanation, concluded that the tinnitus was service-connected while the hearing loss was not.

The Veteran was also afforded a VA examination in May 2011 to resolve the above-referenced inconsistency. On the May 2011 authorized audiological evaluation, pure tone thresholds, in dB, were as follows:

 
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
45
40
35
35
LEFT
40
35
45
50

Additionally speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 in the left ear. Therefore, the evidence of record continues to reflect that the Veteran has a current hearing loss disability. 

However, the examiner opined that it was less likely as not that the Veteran's current hearing loss was caused by or a result of noise exposure while in the service. The examiner noted that the Veteran was exposed to excessive military noise exposure while working on aircraft engines on the flight line and, accordingly, his subjective reports of tinnitus while serving in Vietnam adequately support service connection for tinnitus. However, the discharge audiometric data revealed normal hearing sensitivity, bilaterally. Furthermore, there was no discrepancy between the entrance and discharge audiometric data, except the revelation that the Veteran's hearing had improved slightly. Accordingly, the Veteran's current hearing loss disability is less likely as not (less than a 50 percent probability) caused by or a result of noise exposure while in service. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hearing loss. The evidence clearly reflects that the Veteran did not suffer from hearing loss at the time of separation. In addition, there is no evidence of hearing loss for more than three decades after separation from active duty. While the Veteran has asserted that his hearing loss is due to military service, the record contains no evidence to suggest that he has the relevant training or expertise to offer such a complex medical opinion. The VA examiner, who does have the requisite training and expertise, opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure. Overall, the Board finds that the opinion of the VA examiner holds significantly greater probative weight than the Veteran's personal opinion, as the VA examiner possesses greater training and expertise than the Veteran in speaking to the medical issue at hand.

The Board observes that the Veteran specifically denied hearing loss on his November 1974 separation examination while, at the same time, his audiometric evaluation showed hearing thresholds no worse than 15 decibels in either ear. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss). Overall, the Board places greater probative weight on the Veteran's statement made upon service separation as it was made contemporaneous to the time period in question and consistent with the audiometric test results. On the other hand, any current statement would be a recollection of events many decades ago and would conflict with his prior statement and the audiometric testing. Thus, the Board finds that bilateral hearing loss cannot be granted based upon continuity of symptomatology alone. 

VA has obtained a medical opinion in this case from an examiner who would be expected to have the requisite medical knowledge and expertise. Important for this decision, the VA examiner utilized her medical training and expertise by providing an opinion based on the particular facts in this case - which included the fact that the Veteran's audiometric testing did not demonstrate any threshold shifts during active service. Overall, the Board finds that the opinion of the VA examiner holds significant probative weight as the VA examiner rendered an opinion based upon the specific facts of this case.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so that the Veteran is afforded every possible consideration. 

The issue of the Veteran's ruptured eardrums was originally raised as part of the claim for bilateral hearing loss. This disability is, however, separately ratable under 38 C.F.R. § 4.87, DC 6211 (2014). The Veteran claims that that he was informed that this injury had occurred while he was in active service. The VA examinations did not expressly address this claim and the Board lacks the medical expertise to determine the diagnosis, nature, and etiology of ruptured eardrums. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

The Veteran's claims file shows that a notice of disagreement (NOD) was received at the RO on August 16, 2012, as to the issues of service connection for a neck condition and service connection for ischemic heart disease. However, there is no evidence in the Veteran's claims file of a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). When an NOD has been filed, the RO must issue an SOC. Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue an SOC). See also Tablazon v. Brown, 8 Vet. App. 359 (1995). As the RO has not yet issued an SOC with regard to the issues of service connection for a neck condition and service connection for ischemic heart disease, remand is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA compensation examination to diagnose and assess the severity of the Veteran's ruptured eardrums. The claims file and a complete copy of this remand must be made available to and reviewed by the examiner for the pertinent history. 

2. Issue an SOC to the Veteran and his representative, addressing the issues of service connection for a neck condition and service connection for ischemic heart disease. The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal. Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

3. After the above tasks are completed, review the claims file to ensure that it is in complete compliance with the directives of this remand. If deficient in any way, take corrective action.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, adjudicate the ruptured eardrums claim. If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC as to the Veteran's ruptured eardrums and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


